DETAILED ACTION
Claims 1-23 and 31-37 are pending. Claims 24-30 are canceled. Claims 31-37 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Election/Restrictions
Claims 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made to Group I without traverse in the reply filed on 11/02/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 12-15, 20-22, 31-33 and 37 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Urabayashi, Hiroyuki (US2019/0037600, Urabayashi hereinafter, cited on the IDS dated 07/12/2021).

As to claim 1: Urabayashi discloses an apparatus for wireless communications, comprising: 
a processor (see at least paragraph [0045], a processor), 
memory (see at least paragraph [0045], a memory) coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
gain channel access to a wireless channel in a shared radio frequency spectrum based at least in part on a first listen before talk procedure that indicates the wireless channel is unused by one or more other transmitters, wherein the first listen before talk procedure provides the channel access for a maximum channel occupancy time duration (see at least paragraph [0068] and Fig. 7, the eNB 200 performs a Cat. 4-based LBT (performed within MCOT) on the LAA cell, LAA is a technology in which at least one secondary cell (SCell) operating in an unlicensed spectrum.); 
transmit, responsive to gaining the channel access, a first communication to one or more receiving devices via the wireless channel during the maximum channel occupancy time duration (see at least paragraphs [0068]-[0069] and Fig. 7, within the MCOT, the Single-based LBT can be applied instead of the Cat. 4-based LBE. Thus, each of the UEs 100 can perform the UL transmission after finishing the LBT in a short time.); 
discontinue transmitting via the wireless channel subsequent to the first communication for at least a duration of a transmission gap (see at least paragraphs [0068]-[0069] and Fig. 7, an initial timing of time t5 is set as a non-transmission period (blank) for the Single-based LBT.); and 
transmit, subsequent to the transmission gap and in an absence of a second listen before talk procedure, a second communication to the one or more receiving devices during the maximum channel occupancy time duration (see at least paragraphs [0068]-[0069] and Fig. 7, UL transmission after the non-transmission period (blank) without performing a second LBT after t5 within MCOT.).
As to claim 2: Urabayashi discloses the apparatus of claim 1. Urabayashi further discloses wherein the second communication is transmitted starting at any time during the maximum channel occupancy time duration without performing the second listen before talk procedure (see at least paragraphs [0068]-[0069] and Fig. 7, UL transmission after the non-transmission period (blank) without performing a second LBT after t5 within MCOT.).
As to claim 3: Urabayashi discloses the apparatus of claim 1. Urabayashi further discloses wherein the instructions are further executable by the processor to cause the apparatus to: determine that the transmission gap is less than a threshold transmission gap duration, and wherein the second communication is transmitted in the absence of the second listen before talk procedure responsive to the transmission gap being less than the threshold transmission gap duration (see at least paragraphs [0068]-[0069] and Fig. 7, the LBT for an LBT time interval (for example, 25 μs) shorter than usual is permitted. In the following, a scheme of the LBT for such a short time is referred to as “Single LBT”. Each of the UEs 100 succeeds in the Single-based LBT, and starts the UL transmission. FIG. 7 illustrates an example in which an initial timing of time t5 is set as a non-transmission period (Blank) for the Single-based LBT.).
As to claim 8: Urabayashi discloses the apparatus of claim 1. Urabayashi further discloses wherein the first listen before talk procedure monitors for the one or more other transmitters on a first sensing beam, and wherein the first communication and the second communication are transmitted using one or more transmit beams that are selected based at least in part on the first sensing beam (see at least paragraphs [0068], [0071] and Fig. 7, the eNB 200 performs a Cat. 4-based LBT (performed within MCOT) on the LAA cell, where first UL and second UL transmission is based on the Cat. 4-based LBT.).
As to claim 9: Urabayashi discloses the apparatus of claim 8. Urabayashi further discloses wherein the one or more transmit beams comprise a subset of available transmit beams that are associated with the first sensing beam (see at least paragraphs [0068], [0071] and Fig. 7, when the Cat. 4-based LBT is successful, the eNB 200 starts DL transmission at time t1, and continuously transmits (performs a burst transmission of) DL data (Data) until time t4.).
As to claim 10: Urabayashi discloses the apparatus of claim 8. Urabayashi further discloses wherein the one or more transmit beams comprise any available transmit beams with a transmit power adjustment that is a function of antenna gain of the first sensing beam (see at least paragraphs [0068], [0071] and Fig. 7, when the Cat. 4-based LBT is successful, the eNB 200 starts DL transmission at time t1, and continuously transmits (performs a burst transmission of) DL data (Data) until time t4.).
As to claim 12: Urabayashi discloses the apparatus of claim 1. Urabayashi further discloses further comprising an antenna, or a display, or a user interface, or a combination thereof (see at least Fig. 3).
As to claim 13: Urabayashi discloses a method for wireless communications, comprising: 
gaining channel access to a wireless channel in a shared radio frequency spectrum based at least in part on a first listen before talk procedure that indicates the wireless channel is unused by one or more other transmitters, wherein the first listen before talk procedure provides the channel access for a maximum channel occupancy time duration (see at least paragraph [0068] and Fig. 7, the eNB 200 performs a Cat. 4-based LBT (performed within MCOT) on the LAA cell, LAA is a technology in which at least one secondary cell (SCell) operating in an unlicensed spectrum.); 
transmitting, responsive to gaining the channel access, a first communication to one or more receiving devices via the wireless channel during the maximum channel occupancy time duration (see at least paragraphs [0068]-[0069] and Fig. 7, within the MCOT, the Single-based LBT can be applied instead of the Cat. 4-based LBE. Thus, each of the UEs 100 can perform the UL transmission after finishing the LBT in a short time.); 
discontinuing transmitting via the wireless channel subsequent to the first communication for at least a duration of a transmission gap (see at least paragraphs [0068]-[0069] and Fig. 7, an initial timing of time t5 is set as a non-transmission period (Blank) for the Single-based LBT.); and 
transmitting, subsequent to the transmission gap and in an absence of a second listen before talk procedure, a second communication to the one or more receiving devices during the maximum channel occupancy time duration (see at least paragraphs [0068]-[0069] and Fig. 7, UL transmission after the non-transmission period (blank) without performing a second LBT after t5 within MCOT.).
As to claim 14: Urabayashi discloses the method of claim 13. Urabayashi further discloses wherein the second communication is transmitted starting at any time during the maximum channel occupancy time duration without performing the second listen before talk procedure (see at least paragraphs [0068]-[0069] and Fig. 7, UL transmission after the non-transmission period (blank) without performing a second LBT after t5 within MCOT.).
As to claim 15: Urabayashi discloses the method of claim 13. Urabayashi further discloses further comprising: determining that the transmission gap is less than a threshold transmission gap duration, and wherein the second communication is transmitted in the absence of the second listen before talk procedure responsive to the transmission gap being less than the threshold transmission gap duration (see at least paragraphs [0068]-[0069] and Fig. 7, the LBT for an LBT time interval (for example, 25 μs) shorter than usual is permitted. In the following, a scheme of the LBT for such a short time is referred to as “Single LBT”. Each of the UEs 100 succeeds in the Single-based LBT, and starts the UL transmission. FIG. 7 illustrates an example in which an initial timing of time t5 is set as a non-transmission period (Blank) for the Single-based LBT.).
As to claim 20: Urabayashi discloses the method of claim 13. Urabayashi further discloses wherein the first listen before talk procedure monitors for the one or more other transmitters on a first sensing beam, and wherein the first communication and the second communication are transmitted using one or more transmit beams that are selected based at least in part on the first sensing beam (see at least paragraphs [0068], [0071] and Fig. 7, the eNB 200 performs a Cat. 4-based LBT (performed within MCOT) on the LAA cell, where first UL and second UL transmission is based on the Cat. 4-based LBT.).
As to claim 21: Urabayashi discloses the method of claim 20. Urabayashi further discloses wherein the one or more transmit beams comprise a subset of available transmit beams that are associated with the first sensing beam (see at least paragraphs [0068], [0071] and Fig. 7, when the Cat. 4-based LBT is successful, the eNB 200 starts DL transmission at time t1, and continuously transmits (performs a burst transmission of) DL data (Data) until time t4.).
As to claim 22: Urabayashi discloses the method of claim 20. Urabayashi further discloses wherein the one or more transmit beams comprise any available transmit beams with a transmit power adjustment that is a function of antenna gain of the first sensing beam (see at least paragraphs [0068], [0071] and Fig. 7, when the Cat. 4-based LBT is successful, the eNB 200 starts DL transmission at time t1, and continuously transmits (performs a burst transmission of) DL data (Data) until time t4.).
As to claim 31: Urabayashi discloses an apparatus for wireless communications, comprising: 
means for gaining channel access to a wireless channel in a shared radio frequency spectrum based at least in part on a first listen before talk procedure that indicates the wireless channel is unused by one or more other transmitters, wherein the first listen before talk procedure provides the channel access for a maximum channel occupancy time duration (see at least paragraph [0068] and Fig. 7, the eNB 200 performs a Cat. 4-based LBT (performed within MCOT) on the LAA cell, LAA is a technology in which at least one secondary cell (SCell) operating in an unlicensed spectrum.); 
means for transmitting, responsive to gaining the channel access, a first communication to one or more receiving devices via the wireless channel during the maximum channel occupancy time duration (see at least paragraphs [0068]-[0069] and Fig. 7, within the MCOT, the Single-based LBT can be applied instead of the Cat. 4-based LBE. Thus, each of the UEs 100 can perform the UL transmission after finishing the LBT in a short time.); 
means for discontinuing transmitting via the wireless channel subsequent to the first communication for at least a duration of a transmission gap (see at least paragraphs [0068]-[0069] and Fig. 7, an initial timing of time t5 is set as a non-transmission period (Blank) for the Single-based LBT.); and 

means for transmitting, subsequent to the transmission gap and in an absence of a second listen before talk procedure, a second communication to the one or more receiving devices during the maximum channel occupancy time duration (see at least paragraphs [0068]-[0069] and Fig. 7, UL transmission after the non-transmission period (blank) without performing a second LBT after t5 within MCOT.).  

As to claim 32: Urabayashi discloses the apparatus of claim 31. Urabayashi further discloses wherein the second communication is transmitted starting at any time during the maximum channel occupancy time duration without performing the second listen before talk procedure (see at least paragraphs [0068]-[0069] and Fig. 7, UL transmission at t6 without performing a second LBT at t5 within MCOT.).  
As to claim 33: Urabayashi discloses the apparatus of claim 31. Urabayashi further discloses further comprising: means for determining that the transmission gap is less than a threshold transmission gap duration, and wherein the second communication is transmitted in the absence of the second listen before talk procedure responsive to the transmission gap being less than the threshold transmission gap duration (see at least paragraphs [0068]-[0069] and Fig. 7, the LBT for an LBT time interval (for example, 25 μs) shorter than usual is permitted. In the following, a scheme of the LBT for such a short time is referred to as “Single LBT”. Each of the UEs 100 succeeds in the Single-based LBT, and starts the UL transmission. FIG. 7 illustrates an example in which an initial timing of time t5 is set as a non-transmission period (Blank) for the Single-based LBT.).  
 
As to claim 37: Urabayashi discloses a non-transitory computer-readable medium storing code for wireless communications, the code comprising instructions executable by a processor to: 
gain channel access to a wireless channel in a shared radio frequency spectrum based at least in part on a first listen before talk procedure that indicates the wireless channel is unused by one or more other transmitters, wherein the first listen before talk procedure provides the channel access for a maximum channel occupancy time duration (see at least paragraph [0068] and Fig. 7, the eNB 200 performs a Cat. 4-based LBT (performed within MCOT) on the LAA cell, LAA is a technology in which at least one secondary cell (SCell) operating in an unlicensed spectrum.); 
transmit, responsive to gaining the channel access, a first communication to one or more receiving devices via the wireless channel during the maximum channel occupancy time duration (see at least paragraphs [0068]-[0069] and Fig. 7, within the MCOT, the Single-based LBT can be applied instead of the Cat. 4-based LBE. Thus, each of the UEs 100 can perform the UL transmission after finishing the LBT in a short time.); 
discontinue transmitting via the wireless channel subsequent to the first communication for at least a duration of a transmission gap (see at least paragraphs [0068]-[0069] and Fig. 7, an initial timing of time t5 is set as a non-transmission period (Blank) for the Single-based LBT.); and 
transmit, subsequent to the transmission gap and in an absence of a second listen before talk procedure, a second communication to the one or more receiving devices during the maximum channel occupancy time duration (see at least paragraphs [0068]-[0069] and Fig. 7, UL transmission after the non-transmission period (blank) without performing a second LBT after t5 within MCOT.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7, 11, 16-19, 23 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Urabayashi, Hiroyuki (US2019/0037600, Urabayashi hereinafter) in view of Yerramalli et al. (US20180027582, Yerramalli hereinafter).

As to claim 4: Urabayashi discloses the apparatus of claim 3. Urabayashi further discloses wherein the transmission gap is a first transmission gap, and the instructions are further executable by the processor to cause the apparatus to: discontinue transmitting via the wireless channel subsequent to the second communication for at least a duration of a second transmission gap (see at least paragraphs [0068]-[0069] and Fig. 7, an initial timing of time t5 is set as a non-transmission period (Blank) for the Single-based LBT.); determine that the second transmission gap meets or exceeds the threshold transmission gap duration (see at least paragraphs [0068]-[0069] and Fig. 7, the LBT for an LBT time interval (for example, 25 μs) shorter than usual is permitted. In the following, a scheme of the LBT for such a short time is referred to as “Single LBT”. Each of the UEs 100 succeeds in the Single-based LBT, and starts the UL transmission. FIG. 7 illustrates an example in which an initial timing of time t5 is set as a non-transmission period (Blank) for the Single-based LBT.). 
Urabayashi does not explicitly disclose perform the second listen before talk procedure that indicates the wireless channel is unused by the one or more other transmitters; and transmit a third communication to the one or more receiving devices.
However Yerramalli discloses perform the second listen before talk procedure that indicates the wireless channel is unused by the one or more other transmitters (see at least paragraph [0302] At block 1820, the method 1800 may include performing a second type of LBT procedure for each carrier of the plurality of carriers.); and transmit a third communication to the one or more receiving devices (see at least paragraph [0303] At block 1825, the method 1800 may include transmitting the uplink transmission over the plurality of carriers based at least second LBT.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement performing second LBT, as taught by Yerramalli, into the invention of Urabayashi in order to enhance data transmission capacity (see Yerramalli, paragraphs [0005]).
As to claim 5: Urabayashi discloses the apparatus of claim 4. Urabayashi does not explicitly disclose wherein the second listen before talk procedure monitors for the one or more other transmitters for at least a minimum dwell time.
However Yerramalli discloses wherein the second listen before talk procedure monitors for the one or more other transmitters for at least a minimum dwell time (see at least paragraph [0302], the second type of LBT procedure may have a shorter contention window than the first type of LBT procedure.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement performing second LBT, as taught by Yerramalli, into the invention of Urabayashi in order to enhance data transmission capacity (see Yerramalli, paragraphs [0005]).
As to claim 6: Urabayashi discloses the apparatus of claim 5. Urabayashi does not explicitly disclose wherein the minimum dwell time corresponds to a time period for periodic reservation signal transmissions of devices that use the wireless channel.
However Yerramalli discloses wherein the minimum dwell time corresponds to a time period for periodic reservation signal transmissions of devices that use the wireless channel (see at least paragraph [0302], the second type of LBT procedure may have a shorter contention window than the first type of LBT procedure.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement performing second LBT, as taught by Yerramalli, into the invention of Urabayashi in order to enhance data transmission capacity (see Yerramalli, paragraphs [0005]).
As to claim 7: Urabayashi discloses the apparatus of claim 6. Urabayashi further discloses wherein the first listen before talk procedure monitors for the one or more other transmitters for at least the minimum dwell time (see at least paragraphs [0068]-[0069] and Fig. 7, an initial timing of time t5 is set as a non-transmission period (Blank) for the Single-based LBT.).
As to claim 11: Urabayashi discloses the apparatus of claim 8. Urabayashi does not explicitly disclose wherein the one or more transmit beams comprise any available transmit beams with a transmit power adjustment that is a function of an energy detection threshold of the first sensing beam.
However Yerramalli discloses wherein the one or more transmit beams comprise any available transmit beams with a transmit power adjustment that is a function of an energy detection threshold of the first sensing beam (see at least paragraph [0309], At block 2010, the method 2000 may include identifying an energy detection threshold associated with the identified type of LBT procedure, the identified energy detection threshold including a first energy detection threshold for the first type of LBT procedure or a second energy detection threshold for the second type of LBT procedure, where the first energy detection threshold may be lower than the second energy detection threshold.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement performing second LBT, as taught by Yerramalli, into the invention of Urabayashi in order to enhance data transmission capacity (see Yerramalli, paragraphs [0005]).
As to claim 16: Urabayashi discloses the method of claim 15. Urabayashi further discloses wherein the transmission gap is a first transmission gap, and wherein the method further comprises: discontinuing transmitting via the wireless channel subsequent to the second communication for at least a duration of a second transmission gap (see at least paragraphs [0068]-[0069] and Fig. 7, an initial timing of time t5 is set as a non-transmission period (Blank) for the Single-based LBT.); determining that the second transmission gap meets or exceeds the threshold transmission gap duration (see at least paragraphs [0068]-[0069] and Fig. 7, the LBT for an LBT time interval (for example, 25 μs) shorter than usual is permitted. In the following, a scheme of the LBT for such a short time is referred to as “Single LBT”. Each of the UEs 100 succeeds in the Single-based LBT, and starts the UL transmission. FIG. 7 illustrates an example in which an initial timing of time t5 is set as a non-transmission period (Blank) for the Single-based LBT.).
Urabayashi does not explicitly disclose performing the second listen before talk procedure that indicates the wireless channel is unused by the one or more other transmitters; and transmitting a third communication to the one or more receiving devices.
However Yerramalli discloses performing the second listen before talk procedure that indicates the wireless channel is unused by the one or more other transmitters (see at least paragraph [0302] At block 1820, the method 1800 may include performing a second type of LBT procedure for each carrier of the plurality of carriers.); and transmitting a third communication to the one or more receiving devices (see at least paragraph [0303] At block 1825, the method 1800 may include transmitting the uplink transmission over the plurality of carriers based at least second LBT.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement performing second LBT, as taught by Yerramalli, into the invention of Urabayashi in order to enhance data transmission capacity (see Yerramalli, paragraphs [0005]).
As to claim 17: Urabayashi discloses the method of claim 16. Urabayashi does not explicitly disclose wherein the second listen before talk procedure monitors for the one or more other transmitters for at least a minimum dwell time.
However Yerramalli discloses wherein the second listen before talk procedure monitors for the one or more other transmitters for at least a minimum dwell time (see at least paragraph [0302], the second type of LBT procedure may have a shorter contention window than the first type of LBT procedure.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement performing second LBT, as taught by Yerramalli, into the invention of Urabayashi in order to enhance data transmission capacity (see Yerramalli, paragraphs [0005]).
As to claim 18: Urabayashi discloses the method of claim 17. Urabayashi does not explicitly disclose wherein the minimum dwell time corresponds to a time period for periodic reservation signal transmissions of devices that use the wireless channel.
However Yerramalli discloses wherein the minimum dwell time corresponds to a time period for periodic reservation signal transmissions of devices that use the wireless channel (see at least paragraph [0302], the second type of LBT procedure may have a shorter contention window than the first type of LBT procedure.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement performing second LBT, as taught by Yerramalli, into the invention of Urabayashi in order to enhance data transmission capacity (see Yerramalli, paragraphs [0005]).
As to claim 19: Urabayashi discloses the method of claim 18. Urabayashi further discloses wherein the first listen before talk procedure monitors for the one or more other transmitters for at least the minimum dwell time (see at least paragraphs [0068]-[0069] and Fig. 7, an initial timing of time t5 is set as a non-transmission period (Blank) for the Single-based LBT.).
As to claim 23: Urabayashi discloses the method of claim 20. Urabayashi does not explicitly disclose wherein the one or more transmit beams comprise any available transmit beams with a transmit power adjustment that is a function of an energy detection threshold of the first sensing beam.
However Yerramalli discloses wherein the one or more transmit beams comprise any available transmit beams with a transmit power adjustment that is a function of an energy detection threshold of the first sensing beam (see at least paragraph [0309], At block 2010, the method 2000 may include identifying an energy detection threshold associated with the identified type of LBT procedure, the identified energy detection threshold including a first energy detection threshold for the first type of LBT procedure or a second energy detection threshold for the second type of LBT procedure, where the first energy detection threshold may be lower than the second energy detection threshold.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement performing second LBT, as taught by Yerramalli, into the invention of Urabayashi in order to enhance data transmission capacity (see Yerramalli, paragraphs [0005]).

As to claim 34: Urabayashi discloses the apparatus of claim 33. Urabayashi further discloses wherein the transmission gap is a first transmission gap, the apparatus further comprising: means for discontinuing transmitting via the wireless channel subsequent to the second communication for at least a duration of a second transmission gap (see at least paragraphs [0068]-[0069] and Fig. 7, an initial timing of time t5 is set as a non-transmission period (Blank) for the Single-based LBT.); means for determining that the second transmission gap meets or exceeds the threshold transmission gap duration(see at least paragraphs [0068]-[0069] and Fig. 7, the LBT for an LBT time interval (for example, 25 μs) shorter than usual is permitted. In the following, a scheme of the LBT for such a short time is referred to as “Single LBT”. Each of the UEs 100 succeeds in the Single-based LBT, and starts the UL transmission. FIG. 7 illustrates an example in which an initial timing of time t5 is set as a non-transmission period (Blank) for the Single-based LBT.).
Urabayashi does not explicitly disclose means for performing the second listen before talk procedure that indicates the wireless channel is unused by one or more other transmitters; and means for transmitting a third communication to the one or more receiving devices.  
However Yerramalli discloses means for performing the second listen before talk procedure that indicates the wireless channel is unused by one or more other transmitters (see at least paragraph [0302] At block 1820, the method 1800 may include performing a second type of LBT procedure for each carrier of the plurality of carriers.); and means for transmitting a third communication to the one or more receiving devices (see at least paragraph [0303] At block 1825, the method 1800 may include transmitting the uplink transmission over the plurality of carriers based at least second LBT.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement performing second LBT, as taught by Yerramalli, into the invention of Urabayashi in order to enhance data transmission capacity (see Yerramalli, paragraphs [0005]). 

As to claim 35: Urabayashi discloses the apparatus of claim 34. Urabayashi does not explicitly disclose wherein the second listen before talk procedure monitors for the one or more other transmitters for at least a minimum dwell time.  
However Yerramalli discloses wherein the second listen before talk procedure monitors for the one or more other transmitters for at least a minimum dwell time (see at least paragraph [0302], the second type of LBT procedure may have a shorter contention window than the first type of LBT procedure.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement performing second LBT, as taught by Yerramalli, into the invention of Urabayashi in order to enhance data transmission capacity (see Yerramalli, paragraphs [0005]).
As to claim 36: Urabayashi discloses the apparatus of claim 35. Urabayashi does not explicitly disclose wherein the minimum dwell time corresponds to a time period for periodic signal transmissions of devices that use the wireless channel.
However Yerramalli discloses wherein the minimum dwell time corresponds to a time period for periodic signal transmissions of devices that use the wireless channel (see at least paragraph [0302], the second type of LBT procedure may have a shorter contention window than the first type of LBT procedure.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement performing second LBT, as taught by Yerramalli, into the invention of Urabayashi in order to enhance data transmission capacity (see Yerramalli, paragraphs [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park, Kyujin (US 20220167404) discloses Method And Device For Transmitting Or Receiving Data In Unlicensed Band.
Wang et al. (US 20220014314) discloses Method And Apparatus For Transmitting Uplink Signal.
Wang, Min (US 20210392680) discloses Enhanced Channel Occupancy Sharing Mechanism For Random Access And PUCCH in Unlicensed Spectrum
Liang et al. (US 20210376963) discloses Method And Devices For Hybrid Automatic Repeat Request.
Myung et al. (US 20210345407) discloses Method For Performing  Initial Access Procedure In Unlicensed Band In Wireless Communication System And User Equipment Using Same.
Liu et al. (US 20200084759) discloses Interference Detection, Signaling, And Mitigation Techniques For Low Latency Transmissions.
Kim et al. (US 20190246411) discloses Method For Transmitting And Receiving Uplink Channel In Wireless Communication System Supporting Unlicensed Band, And Devices Supporting Same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464